Citation Nr: 1525041	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which determined that new and material evidence had not been received to reopen the claim of service connection for diabetes mellitus.  It also denied service connection for hypertension, erectile dysfunction and peripheral neuropathy of the bilateral lower extremities.

At the outset, the Board notes that the Veteran's claim of service connection for diabetes mellitus was denied by the RO in a February 2010 rating decision.  He did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Typically, under such circumstances, the February 2010 rating decision would be deemed final.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision. 38 C.F.R. § 3.156(c)(1) (2014).

As relevant service personnel records pertaining to the Veteran's service at the Royal Air Force Base in Udorn, Thailand, have been added to the record since the February 2010 rating decision; the Board will adjudicate the claim for service connection for diabetes mellitus on a de novo basis without the need for new and material evidence.

The issues of entitlement to service connection for hypertension, erectile dysfunction and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has diabetes mellitus that is presumed to be related to exposure to herbicide agents during his active military service in Thailand.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim decided herein is resolved in the Veteran's favor, further discussion of compliance with the VCAA with regard to this claim is not necessary.
Legal Criteria

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014). 

The Veteran has claimed exposure to herbicides while stationed in Thailand.  VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background and Analysis

In this case, the Veteran seeks service connection for diabetes mellitus, to include as due to exposure to Agent Orange.  

The appellant's military service records reflect that he served a tour of duty in Udorn, Thailand.  The records also demonstrate that his military occupation specialties (MOS) were field carrier equipment repairman and field radio repairman.

In statements submitted in support of the Veteran's claim, it was indicated that the appellant was exposed to herbicides while stationed at the Udorn military base.  Specifically, it was asserted that as a field carrier/communication repairman, he worked part of the time at a repair/communication center.  His duties were to operate the equipment for the night shift and make necessary repairs to maintain communications.  Additionally, his duties took him into the field.  It was asserted that work in the field included work in areas where herbicides were sprayed, which included areas near the perimeter of the base.  

In support of the claim, the Veteran submitted photographs taken at what is indicated to be the fence line of the perimeter of the base located in Udorn, Thailand.

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  In statements made in support of the claim, it was indicated that the Veteran's MOS as a field carrier and radio repairman placed him at the perimeter of the military base.  Additionally, the Veteran provided pictures of himself near the fence line, which is presumed to be located at the perimeter of the base.  

In light of the above, the Board finds that the appellant had service in Udorn, Thailand and his duties placed him on the perimeter of the air force base.  As such, he is presumed to have been exposed to herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Post-service treatment records confirm the Veteran's diagnosis of diabetes mellitus.  Therefore, service connection is warranted for diabetes mellitus on a presumptive basis due to herbicide exposure. 

In sum, resolving all doubt in favor of the Veteran, the weight of the evidence establishes that the Veteran has a diagnosis of diabetes mellitus, and that he had presumed herbicide exposure during service.  As such, service connection is warranted for the claimed disability on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

Entitlement to service connection for diabetes mellitus is granted.


REMAND

The Veteran contends that his hypertension, erectile dysfunction and peripheral neuropathy of the bilateral lower extremities are due to diabetes mellitus.

In his decision, the Board granted service connection for the Veteran's diabetes mellitus.  As such, on remand, the Veteran should be afforded a VA examination to determine if his hypertension, erectile dysfunction and peripheral neuropathy of the bilateral lower extremities are caused or aggravated by his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension, erectile dysfunction and peripheral neuropathy of the bilateral lower extremities.  The claims file, to include this remand, must reviewed by the examiner and such review must be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that hypertension, erectile dysfunction or peripheral neuropathy of the bilateral lower extremities are related to military service?

b.  Is it at least as likely as not (a 50 percent probability or more) that hypertension, erectile dysfunction or peripheral neuropathy of the bilateral lower extremities was caused by the Veteran's service-connected diabetes mellitus? 

c.  Is it at least as likely as not (a 50 percent probability or more) that hypertension, erectile dysfunction or peripheral neuropathy of the bilateral lower extremities was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected diabetes mellitus?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


